Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 12 
Cancelled: 4 and 17
Added: None
Therefore, claims 1-3, 5-16 and 18-19 are currently pending in the instant application.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0306474 A1, hereinafter “Cho”) in view of Gronwald et al. (US 2014/0272565 A1, hereinafter “Gronwald”), Chen et al. (US 2015/0022739 A1, hereinafter “Chen”) and Yu et al. (US 2017/0139256 A1, hereinafter “Yu”).

As to claim 1, Cho discloses (Fig. 5) a film touch sensor (TS; Para. 0034) comprising: 
a separation layer (OL) comprising a polymer organic film (Para. 0038, 0055, acrylic organic materials are organic polymers) which is capable of being peeled-off from a carrier substrate (MS);  
a conductive pattern layer (TP1; Para. 0044) comprising touch sensing electrodes including a conductive metal oxide (Para. 0044); and
a base film (SL) disposed on the conductive layer or under the separation layer (OP).   
Cho does not disclose a first protective layer that is an organic insulation layer formed on the separation layer,
a capping layer formed on an entire top surface of the first protective layer, the capping layer including SiOxNy where 0≤x≤4 and y=4-x; and
a conductive pattern layer formed directly on a top surface of the capping layer, the conductive pattern layer being physically spaced apart from the first protective layer with the capping layer interposed therebetween.
a first protective layer (4) that is an organic insulation layer formed on the separation layer (4; Para. 0114, 0117, polymers are organic material).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Gronwald to include a protective insulation layer in the device disclosed by Cho. The motivation would have been to provide the protection of the underlying electrodes (Gronwald; Para. 0003, 0119).
And, Chen (Fig. 10) teaches a capping layer (106) formed on an entire top surface of the first protective layer (Gronwald as discussed above teaches the protection layer above the separation layer), the capping layer including SiOxNy (Para. 0034); and
a conductive pattern layer (104) formed directly on a top surface of the capping layer (106), the conductive pattern layer being physically spaced apart from the first protective layer with the capping layer interposed therebetween (in combination of Chen and Gronwald, the capping layer would be disposed between the conductive pattern and the protective layer; Gronwald, Fig. 2B element 4).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to form the electrodes on the silicon oxynitride layer as taught by Chen. The motivation would have been to reduce the color differences between light penetrating through the electrode pattern and light penetrating through the gaps (Chen; Para. 0034). In combination, Cho, Gronwald and Chen would teach a carrier substrate, a protective layer and a capping layer for the above discussed reasons. 
Furthermore, Yu teaches SiOxNy where 0≤x≤4 and y=4-x (Para. 0070, overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yu and Cho/Chen. The motivation would have been to reduce the resistance (Yu; Para. 0070). 

As to claim 2, Yu teaches the film touch sensor of claim 1, wherein, in the SiOxNy, x and y have a relation of 0<x<4 and y=4-x (Para. 0070, overlaps the claimed range). 

As to claim 3, Cho does not disclose the film touch sensor of claim 1, wherein the polymer organic film is formed of a polymer selected from the group consisting of polyimide-based polymer, polyvinyl alcohol-based polymer, polyamic acid-based polymer, polyamide-based polymer, polyethylene-based polymer, polystyrene-based polymer, polynorbornene-based polymer, phenyl maleimide copolymer, polyazobenzene-based polymer, polyphenylene phthalamide-based polymer, polyester-based polymer, polymethyl methacrylate-based polymer, coumarin-based polymer, phthalimidine-based polymer, chalcone-based polymer, and aromatic acetylene-based polymer. 
However, Gronwald teaches the film touch sensor of claim 1, wherein the polymer organic film is formed of a polymer selected from the group consisting of polyimide-based polymer, polyvinyl alcohol-based polymer, polyamic acid-based polymer, polyamide-based polymer, polyethylene-based polymer, polystyrene-based polymer, polynorbornene-based polymer, phenyl maleimide copolymer,
polyazobenzene-based polymer, polyphenylene phthalamide-based polymer, polyester-based polymer,
polymethyl methacrylate-based polymer, coumarin-based polymer, phthalimidine-based polymer, 
chalcone-based polymer, and aromatic acetylene-based polymer (Para. 0075). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gronwald to use polyimide based polymer in the device disclosed by Cho. Since it would have perform the intended function, the combination would have yielded predictable results.  

 	As to claim 5, Cho discloses the film touch sensor of claim 1, wherein the conductive pattern layer is formed of at least one material selected from the group consisting of a metal oxide, a metal, a metal nanowire, a carbon-based material, and a conductive polymer (Para. 0044). 
As to claim 6, Cho discloses the film touch sensor of claim 1, wherein the conductive pattern layer is formed of indium tin oxide (ITO) (Para. 0044). 
 
As to claim 7, Cho does not disclose the film touch sensor of claim 1, wherein the conductive pattern layer has a thickness ranging from 100 to 500 Å.
However, Chen discloses the film touch sensor of claim 1, wherein the conductive pattern layer has a thickness ranging from 100 to 500 Å (Fig. 5 element 124; Para. 0114, 15-80 nm which is equal to 150 -800 Å). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to use a thin conductive layer in the device disclosed by Cho. The motivation would have been to reduce the overall thickness of the device. 

As to claim 8, Cho does not disclose the film touch sensor of claim 1, further comprising a second protective layer disposed on the capping layer on which the conductive pattern layer is formed. 
Chen (Fig. 10) teaches the film touch sensor of claim 1, further comprising a second protective layer (302) disposed on the capping layer (106) on which the conductive pattern layer (104) is formed (Para. 0046). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to add an insulating layer above the conductive layer in the device disclosed by Cho. The motivation would have been to protect the electrode patterns (Chen; Para. 0044).

As to claim 9, Cho discloses the film touch sensor of claim 1, wherein the base film is a polarizer or a transparent film (Para. 0055). 
 
As to claim 10, Cho discloses a touch panel comprising the film touch sensor of claim 1 (Fig. 1). 

 	As to claim 11, Cho discloses an image display device comprising the touch panel of claim 10 (Fig. 9 element DP; Para. 0067). 

 	As to claim 12, Cho (Fig. 4) discloses a method for fabricating a film touch sensor (TS), the method comprising:
forming a separation layer (OL) comprising an organic polymer (Para. 0038) on a carrier substrate (SL);  
forming a conductive pattern layer (Fig. 4 element TP1), the conductive pattern layer including a conductive metal oxide (Para. 0044); and 
peeling-off the carrier substrate (Fig. 5 element SL) from the separation layer (OL; Para. 0058).
Cho does not disclose forming a first protective layer comprising an organic insulation layer on the separation layer;
forming a capping layer including SiOxNy where 0 ≤ x ≤ 4 and y = 4-x, on an entire top surface of the first protective layer;  
forming a conductive pattern layer directly on a top surface of the capping layer, 
wherein the first protective layer interposed between the separation layer and the capping layer so that the conductive pattern layer is physically spaced apart from the first protective layer with the capping layer interposed therebetween. 
However, Gronwald (Fig. 2B) teaches forming a first protective layer (4) that is an organic insulation layer on the separation layer (4; Para. 0114, 0117, polymers are organic material).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Gronwald to include a protective insulation layer in the device disclosed by Cho. The 
And, Chen (Fig. 10) teaches forming a capping layer (106) including SiOxNy (Para. 0034), on an entire top surface of the first protective layer (Gronwald as discussed above teaches the protection layer above the separation layer); and
forming a conductive pattern layer (104) directly on a top surface of the capping layer (106), 
wherein the first protective layer interposed between the separation layer and the capping layer (106) so that the conductive pattern layer (104) is physically spaced apart from the first protective layer with the capping layer interposed therebetween (in combination of Chen and Gronwald, the capping layer would be disposed between the conductive pattern and the protective layer; Gronwald, Fig. 2B element 4).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to form the electrodes on the silicon oxynitride layer as taught by Chen. The motivation would have been to reduce the color differences between light penetrating through the electrode pattern and light penetrating through the gaps (Chen; Para. 0034). In combination, Cho, Gronwald and Chen would teach a carrier substrate, a protective layer and a capping layer for the above discussed reasons. 
Furthermore, Yu teaches SiOxNy where 0≤x≤4 and y=4-x (Para. 0070, overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yu and Cho/Chen. The motivation would have been to reduce the resistance (Yu; Para. 0070). 

As to claim 13, Cho does not disclose the method of claim 12, further comprising adhering a base film to the conductive pattern layer.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to include a cover lens above the electrode pattern in the device disclosed by Cho. The motivation would have been to provide protection for the touch electrodes. 
 
As to claim 14, Cho discloses the method of claim 12, further comprising adhering a base film (Fig. 6 element SUB) to a surface of the separation layer (OL) from which the carrier substrate is peeled-off (Fig. 7 element SL).

As to claim 15, Yu teaches the method of claim 12, wherein, in the SiOxNy, x and y have a relation of 0<x<4 and y=4-x (Para. 0070, overlaps the claimed range). 

As to claim 16, Cho discloses the method of claim 12, wherein the capping layer is formed by a deposition method (Para. 0056). 

As to claim 18, Cho does not disclose the method of claim 12, further comprising forming a second protective layer on the capping layer on which the conductive pattern layer is formed.
Chen (Fig. 10) teaches the method of claim 12, further comprising forming a second protective layer (302) on the capping layer (106) on which the conductive pattern layer (104) is formed (Para. 0046). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to add an insulating layer above the conductive layer in the device disclosed by Cho. The motivation would have been to protect the electrode patterns (Chen; Para. 0044).

 	As to claim 19, Cho (Fig. 13) discloses the method of claim 12, further comprising adhering a base film (DP) to the conductive pattern layer or the separation layer (OL) using an adhesive agent (Para. 0071).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Safont Sempere et al. (US 2014/0272594 A1) also discloses a protective layer (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625